Title: To Thomas Jefferson from Thomas Paine, 17 June 1789
From: Paine, Thomas
To: Jefferson, Thomas



Dear Sir
London June 17th. 1789

I received your last to the 21st. May. I am just now informed of Msr. Parker and Cutting setting off tomorrow Morning for Paris by whom this will be delivered to you. Nothing new is stirring here. The trial of Hastings, and the Examination of evidence before the house of Commons into the Slave Trade still continue. I wrote Sir Joseph Banks an account of my Experiment Arch. In his answer he informs me of its being read before the Royal Society who expressed “great satisfaction at the Communication.” “I expect,” says Sir Joseph “many improvements from your Countrymen who think with vigor, and are in a great measure free from those shackles of Theory which are imposed on the Minds of our people before they are capable of exerting their Mental faculties to advantage.” In the Close of his letter he says “We have lost poor Ledyard-he had agreed with certain Moors to Conduct him to Sennar. The time for their departure was arrived when he found himself Ill and took a large dose of Emetic Tartar, burst a blood vessel on the operation which carried him off in three days. We sincerely lament his loss,  as the papers we have received from him are full of those emanations of Spirit which taught you to construct a Bridge without any reference to the means used by your predecessors in that Art.” I have wrote to the Walkers and proposed to them to manufacture a compleat Bridge and erect it in London and afterwards put it up to sale—I do this by way of bringing forward a Bridge over the Thames which appears to me the most advantageous of all objects, for if only a fifth of the persons, at a halfpenny each pass over a New Bridge as now pass over the old ones the tolls will pay 25 per Cent besides what will arise from Carriages and horses. Mrs. Williams tells me that her letters from America mention Dr. Franklin as being exceedingly Ill.—If you go to America this year, I hope you will advise Congress not to send any Minister to this Country. It would be all money thrown away-the greater distance America keeps at the better.
I shall be glad you would give me a line when you set off for America so that I can write to you before your departure. I have been to see the Cotton Mills, the Potteries, the Steel furnaces, Tin plate Manufacture, white lead Manufacture,-all those things might be easily carried on in America. I saw a few days ago part of a handbill of what was called a geometrical wheelbarrow, but cannot find where it is to be seen. The Idea is one of those that needed only to be thought of, for it is very easy to conceive that if a wheelbarrow, as it is called, be driven round a piece of land, a sheet of Paper may be placed in it so as to receive by the tracings of a Pencil, regulated by a little Mechanism, the figure and content of the and and that neither Theodolite nor chain is necessary.
I close this at Mr. Parkers Lodgings—Your Affectionate friend and Obedient Humble servant,

Thomas Paine

